Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on October 3, 2007 Registration No.333-145085 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHINA HOLDINGS ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 61-1533071 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) 33 Riverside Avenue, 5 th Floor Westport, CT 06880 (203) 226-6288 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Paul K. Kelly, Chief Executive Officer China Holdings Acquisition Corp. 33 Riverside Avenue, 5 th Floor Westport, CT 06880 (203) 226-6288 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Mitchell S. Nussbaum, Esq. Ann F. Chamberlain, Esq. Loeb & Loeb LLP Bingham McCutchen LLP 345 Park Avenue 399 Park Avenue New York, New York 10154 New York, New York 10022 (212) 407-4000 (212) 705-7000 Fax: (212) 407-4990 Fax: (212) 752-5370 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. c If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. c If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. c CALCULATION OF REGISTRATION FEE Title of each Class of Amount being Proposed Maximum Proposed Maximum Security being Registered Registered Offering Price Per Aggregate Offering Amount of Security (1) Price (1) Registration Fee Units, each consisting of one share of common stock, $0.001 par value, and one Warrant (2) 11,500,000 $10.00 $115,000,000 $3,530.50 Common Stock included in the Units (2) 11,500,000 (3) Warrants included in the Units (2) 11,500,000 (3) Common Stock underlying the Warrants included in the Units 11,500,000 $7.50 86,250,000 $2,647.87(4) Estimated solely for the purpose of calculating the registration fee. Includes 1,500,000 Units, consisting of 1,500,000 shares of Common Stock and 1,500,000 Warrants, which may be issued upon exercise of a 30-day option granted to the underwriters to cover over-allotments, if any. No fee pursuant to Rule 457(g). Fee Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. EXPLANATORY NOTE This
